IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40626
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                      JORGE LUIZ LOZANO-LEAL,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CRr-76-1
                       - - - - - - - - - -
                          April 27, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Luiz Lozano-Leal (“Lozano”) appeals his jury conviction

for possession with intent to distribute marijuana, in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

     Lozano contends that the evidence was insufficient to support

the knowledge element of the offense, in that the marijuana was

concealed in a hidden compartment in the gas tank of the Chevrolet

Suburban he was driving.    The evidence was not insufficient to

support Lozano’s conviction for possession.      See United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 00-40626
                                       -2-

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998). Customs inspector

Conrada Serna testified that the gas gauge of the vehicle, which

had a fuel capacity of 42 gallons, was registering a little less

than full even though it held only three to four gallons of gas.

Inspector Serna also testified that the fuel tank would be emptying

at a faster rate.         Because Lozano purported to be the owner of the

vehicle, the jury could have concluded that Lozano would have

noticed this obvious and remarkable change in the fuel consumption

of the vehicle.       Id.    Thus, the jury could have inferred that he

was   aware   of    the    compartment.    Also,   Lozano’s   statement   to

immigration inspector Jorge Ruiz that he had owned the vehicle

since October was inconsistent with the information contained on

the vehicle registration.          The jury could have concluded guilty

knowledge from this false statement.         See United States v. Thomas,

120 F.3d 564, 570 (5th Cir. 1997).          Although Lozano attempted to

explain the discrepancy by telling Inspector Lonnie Colson that he

had registered the vehicle under a different name the prior month,

the jury could have concluded that his story, without more, was

implausible.       See Ortega Reyna, 148 F.3d at 544.    Lastly, the jury

could have inferred guilt from Lozano’s increasing nervousness as

the interview and inspection continued.             See United States v.

Casilla, 20 F.3d 600, 607 (5th Cir. 1994).

      AFFIRMED.